Citation Nr: 0322739	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-08 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include bronchial asthma.  

2.  Entitlement to service connection for insomnia, claimed 
as a residual of undiagnosed illness.  

3.  Entitlement to service connection for headaches, claimed 
as a residual of undiagnosed illness.  

4.  Entitlement to service connection for back pain, claimed 
as a residual of undiagnosed illness.  

5.  Entitlement to service connection for pruritic rash, 
claimed as a residual of undiagnosed illness.  

6.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1982 
to July 1985 and from September 1990 to April 1991.  He 
served in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The case was previously before the Board in November 1999, 
when it was remanded for further development.  As to the 
evaluation of the service-connected finger injury residuals, 
the requested development was completed.  The Board decided 
the claim in a September 2002 decision.  

Also in September 2002, the Board requested development of 
the other issues.  The requested development was 
accomplished.  The Board will now address the claim for 
service connection for bronchial asthma.  

The issues of entitlement to service connection for insomnia, 
headaches, back pain, and pruritic rash, as well as the issue 
of entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities will be the 
subject of a remand at the end of this decision and will not 
be otherwise discussed herein.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Small airways disease had its onset during the veteran's 
active service.  


CONCLUSION OF LAW

Small airways disease was incurred in active wartime service.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decision, statement of the case, and supplemental 
statements of the case, a RO letter dated in August 1996, as 
well as a VCAA letter of February 2002, notified the veteran 
and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).   

Background - Service medical records  The service medical 
records for the first period of service do not contain any 
evidence of respiratory impairment.  

On a June 1987 periodic examination for reserve service, the 
veteran gave a history of having had asthma.  The examiner 
noted that history, reporting no chronic residuals.  The 
report of the June 1987 examination shows the veteran's lungs 
and chest were normal.  This establishes that there was no 
disability at that time.  38 U.S.C.A. § 1111 (West 2002).  

An October 1990 service medical record shows a complaint of 
nasal congestion, sore throat, strong cough, and headaches.  
The veteran's lungs had wheezes in the right base and left 
upper lobe.  Throat and eyes were injected.  The assessment 
was lower respiratory infection with bronchial spasm.  
Medications were prescribed.  

Two days later, there was a notation of asthmatic bronchitis.  
The assessment was upper respiratory infection with 
bronchitis.  It was noted that there was no improvement 
because the condition had an allergic component.  The next 
day, there was a notation and assessment of asthmatic 
bronchitis.  The following day, there were still mild wheezes 
in both pulmonary fields.  The assessment was lower 
respiratory infection with bronchial spasm - allergic 
component.  The service personnel records show that a few 
days later, in October 1990, the veteran went to Southwest 
Asia.  

The personnel records show that the veteran returned from 
Southwest Asia in April 1991 and was examined for release 
from active service a few days later.  On the history taken 
in April 1991, the veteran again reported asthma and the 
examiner noted that the veteran had had bronchial asthma.  
His lungs and chest were normal.  

The veteran remained in the Reserves.  A June 1994 service 
clinical note shows symptoms including coughing spells.  The 
lungs were clear to auscultation.  The assessment was rule 
out bronchospasm at night.  

The service medical records contain a note dated in November 
1994, from private physician Jose L. Ortega Perez.  The 
doctor reported that the veteran suffered from bronchial 
asthma and had been visiting his office.  It had been 
exacerbated from 1992 until the present.  

A consultation request, dated in January 1995 shows the 
veteran had a history of bronchial asthma.  The February 1995 
consultation report states that the veteran was having 
frequent exacerbations of bronchial asthma during the last 
two years.  Physical examination was essentially within 
normal limits.  

Later in February 1995, the veteran had bilateral wheezing 
and mild dyspnea with a persistent cough.  The assessment was 
acute bronchial asthma.   

The service medical records contain a private pulmonary 
function test dated in July 1996.  The interpretation notes a 
decrease in PEF 25-75 and FEV-1/FVC ratio suggestive of small 
airways disease.  There was improvement after bronchodilator 
challenge.  That was compatible with hyperactive airways.  

A July 1996 notation shows that the above test results were 
reviewed and it was concluded that the veteran had mild 
asthma.  It was noted that the veteran referred his asthma to 
the Gulf War, when he was stationed in an area near gas 
exposure/petroleum smoke.  

Private Medical Records  In November 1994, Dr. Ortega 
certified that the veteran suffered from bronchial asthma 
since the time he had been visiting his office.  It had been 
exacerbated since 1992 to the present.  

A note dated in March 1995, from Rafael Diaz Martinez, M.D., 
states the doctor was treating the veteran for bronchial 
asthma.  

In August 1995, Dr. Ortega certified that the veteran 
suffered from bronchial asthma since the time he had been 
visiting his office.  It had been exacerbated since 1993 to 
present.  In January 1996, Dr. Ortega stated that the veteran 
was under his care for bronchial asthma.  

In a statement dated in July 1996, a private physician 
reported that the veteran told him that, in 1992, he began to 
suffer episodes of dyspnea and wheezing, which have continued 
since then on an almost daily basis.  Emergency care had been 
required in 1995.  The July 1996 spirometry was discussed and 
said to be suggestive of hyperactive airways.  

In a statement dated in August 1996, Dr. Ortega reported 
treating the veteran for episodes of bronchial asthma with a 
productive cough, since 1992.  

In a report dated in May 1997, Luis Felipe Guzman Ruiz, M.D., 
reported that the veteran had been under treatment for 
bronchial asthma since April 8, 1991.

In a statement received on October 8, 1997, Dr. Juan Rosen 
certified that the veteran was seen by him during the month 
of April 1991.  The diagnosis was bronchiospasm due to 
bronchial asthma.  

VA Medical Records  Pulmonary function testing in April 2000 
was interpreted as showing normal spirometry with mild 
hyperinflation and mild air trapping.  The chest X-ray was 
normal.  On the April VA examination, the veteran gave a 
history of bronchial asthma dating back to 1990-1991.  He 
allegedly began to suffer from the disease while serving in 
the Gulf.  He had since experienced asthmatic episodes at the 
rate of 4 to 6 per week, on average.  Examination showed a 
symmetric chest with normal excursions.  The lungs were clear 
to auscultation.  The diagnosis was history of bronchial 
asthma.  

The report of the January 2003 VA respiratory examination 
shows that the claims folder was reviewed, including the 
service medical records.  The VA physician noted the upper 
respiratory infection with an allergic component documented 
in the October 1990 service medical records.  In the doctor's 
opinion, the infection of 1990 represented an increase in the 
severity of bronchial asthma during the service period of 
September 1990 to April 1991.  Pulmonary function tests were 
requested

The report of the January 2003 pulmonary function tests shows 
mild obstructive ventilatory impairment with mild air 
trapping and increased airway resistance.  There was no 
interval change from April 2000.  

The January 2003 examination and test results, as well as the 
claims folder, were reviewed in June 2003, by the doctor who 
did the January 2003 examination.  The doctor concluded that 
the veteran had small airways disease and that it was at 
least as likely as not that the small airways disease 
indicated on test in 1995 was still present.  

Analysis  The recent testing has confirmed the presence of 
small airways disease.  Since this diagnosis is based on 
testing, as well as examination of the veteran, it is the 
most appropriate diagnosis for the current disability.  That 
is, the evidence establishes a current disability.  

In October 1990, respiratory symptoms were noted before the 
veteran went to Southwest Asia.  There are no records for his 
stay there, so there is simply no information as to the 
duration and severity of the episode.  However, a VA 
physician has reviewed the file and was able to conclude that 
the infection documented in the service medical records, in 
October 1990, represented an aggravation of the veteran's 
respiratory condition while on active service.  Since there 
is no competent evidence of preexistence, the Board must find 
that this is an episode of onset, rather than of aggravation.  
That is, evidence establishes a disease in service.  

The third and final requirement for service connection is a 
connection between the current disability and the disease 
noted during service.  Private physicians have assigned 
various dates to the onset; however, two agree that they 
began treating the veteran upon his return from service in 
1991.  All agree that the disability has continued from the 
time treatment began until the present.  The veteran has also 
stated that symptoms have continued since service.  
Additionally the VA doctor's characterization of the October 
1990 incident as aggravation points to a continuing 
disability.  Consequently, resolving reasonable doubt in the 
veteran's favor, the Board finds that there is sufficient 
evidence to connect the current disability, small airways 
disease, to disease incurred or aggravated during the 
veteran's active service.  Since this completes the 
requirements for service connection, service connection for 
small airways disease will be granted.  


ORDER

Service connection for small airways disease is granted.  


REMAND

Under authority in effect in at the time, the Board undertook 
further development in August 2002 and April 2003.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  The requested development was 
completed.  

After the Board requested development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 
2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to decide 
cases based on evidence which it develops.  The result is 
that the RO must review the record and adjudicate the claims.  
If the claims can not be allowed, the RO must provide the 
veteran with a supplemental statement of the case.  

While the Board regrets the further delay, because of the 
Federal Circuit decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, supra, a remand in this case 
is required.  Accordingly, the issues of entitlement to 
service connection for insomnia, headaches, back pain, and 
pruritic rash, as well as the issue of entitlement to a 10 
percent rating based on multiple noncompensable service-
connected disabilities are REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  Thereafter, the RO should readjudicate 
these claims in light of the evidence 
added to the record since the last 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


